                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                    CRIMINAL NO. 1:19CR23
                                                (Judge Keeley)

JAMES VINCENT SCOTT,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 28),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On May 28, 2019, the defendant, James Vincent Scott (“Scott”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Indictment.    After    Scott     stated   that   he    understood   that     the

magistrate    judge    is   not   a   United   States    district    judge,    he

consented to tendering his plea before the magistrate judge.

Previously,    this    Court    had   referred    the   guilty   plea   to    the

magistrate judge for the purposes of administering the allocution

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.

     Based upon Scott’s statements during the plea hearing and the

testimony of Lieutenant Gary Weaver, Bridgeport Police Department,

the magistrate judge found that Scott was competent to enter a

plea, that the plea was freely and voluntarily given, that he was
USA v. SCOTT                                              1:19CR23

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 28),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

aware of the nature of the charges against him and the consequences

of his plea, and that a factual basis existed for the tendered

plea. The magistrate judge entered a Report and Recommendation

Concerning Plea of Guilty in Felony Case (“R&R”) (dkt. no. 28)

finding a factual basis for the plea and recommending that this

Court accept Scott’s plea of guilty to Count One of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Scott’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count One of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.




                                2
USA v. SCOTT                                                      1:19CR23

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 28),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Scott, and prepare a presentence report for the

Court;

        2.   The Government and Scott shall provide their versions of

the offense to the probation officer by June 19, 2019;

        3.   The presentence report shall be disclosed to Scott,

defense counsel, and the United States on or before September 19,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before October 3, 2019;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before October 14, 2019;

and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
USA v. SCOTT                                                           1:19CR23

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 28),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before October

14, 2019.

     The magistrate judge remanded Scott to the custody of the

United States Marshal Service.

     The    Court   will    conduct    the    sentencing   hearing     for   the

defendant    on   Friday,    October    25,    2019,   10:30   A.M.,    at   the

Clarksburg, West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: June 11, 2019


                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                        4
